         Case 1:18-cr-00333-JGK Document 25 Filed 10/17/18 Page 1 of 1

                                                      USDC SONY
UNITED STATES DISTRICT COURT                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                         ELECTRONICALLY FILED


UNITED STATES OF AMERICA,

             - against -                           18 Cr. 333 (JGK)

AKSHAY AIYER,                                      ORDER

                        Defendant.

JOHN G. KOELTL, District Judge:

       The parties are directed to appear for another conference

on December 11, 2018, at 4:30 p.m.

       Because a continuance is needed due to the size and

complexity of the case, to allow for the Government to make

discovery and for the defendant to review it, and to assure the

effective assistance of counsel, the Court prospectively

excludes the time from today, October 16, 2018, until December

11, 2018, from Speedy Trial Act calculations.            The Court finds

that the ends of justice served by granting the continuance

outweigh the best interest of the defendant and the public in a

speedy trial.      This Order is entered pursuant to 18 U.S.C.

§   316l(h) (7) (A).

SO ORDERED.

Dated:       New York, New York
             October 16, 2018
                                             ______ _________
                                    ~ . (;~//_,. 0-,.-./)
                                          /(~
                                                   __._

                                             John G. Koeltl
                                     United States District Judge
